                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

    STANLEY A. JAMES, JR.,                         )
                                                   )
             Petitioner,                           )
                                                   )
    v.                                             )            No. 3:17-CV-502-DCLC-DCP
                                                   )
    GRADY PERRY, Warden,                           )
                                                   )
             Respondent.                           )

                                   MEMORANDUM OPINION

         Petitioner Stanley A. James, Jr., (“Petitioner”), an inmate proceeding pro se, has filed a

federal habeas petition pursuant to 28 U.S.C. § 2254 challenging the legality of his confinement

under a Tennessee judgment of conviction for second-degree murder. Having considered the

submissions of the parties, the State-court record, and the law applicable to Petitioner’s claims, the

Court finds that the petition should be denied.

I.       SUMMARY OF EVIDENCE & PROCEDURAL HISTORY

         Henry James (“James”)1 was shot and killed on August 4, 2009 [See, e.g., Doc. 9-1 p. 52].

A witness to the shooting, Nyron Roberts, testified that he and the victim had recently been

released from jail on drug charges [Doc. 9-2 p. 40, 42-43]. On the evening of the shooting, Roberts,

James, and another individual named Jonathan Jones were together inside of a friend’s apartment

when Petitioner came to the door [Id. at 47-52]. Roberts testified that Petitioner and James spoke,

and Petitioner accused James of having snitched on someone in order to be released from prison

[Id. at 54-55]. Petitioner then shot James in the chest [Id. at 54-55, 57, 63]. Jones also testified at

trial, and he stated that Petitioner had come to the apartment looking for drugs and had accused



1
         The victim is of no relation to Petitioner [See Doc. 9-2 p. 20].
James of being a snitch right before James was shot [Doc. 9-3 p. 92-94]. Both Roberts and Jones

denied that the victim had a weapon on his person at the time of the shooting [Doc. 9-2 p. 55-56;

Doc. 9-3 at 96-97].

        Petitioner testified in his own defense and admitted to going to the apartment to buy drugs

from James on the night in question [Doc. 9-6 p. 91-92]. Petitioner stated that James came to the

door with a gun in his waistband, and that he handed James $500 to purchase marijuana [Id. at 93-

95]. Petitioner claimed that after James took the money, he instructed Petitioner to return in an

hour [Id. at 95]. An argument erupted [Id. at 95-98]. Petitioner testified that he saw James “goin[g]

for his gun,” and that he took his own gun out of his pocket and shot twice, striking James once in

the chest [Id. at 98-99].

        On January 27, 2011, a Knox County Criminal Court jury convicted Petitioner of one count

of second-degree murder, and he was sentenced to 25 years in prison [Doc. 9-1 p. 61; see also

Doc. 9-8 p. 71]. His conviction and sentence were affirmed on appeal. State v. James, No. E2012-

01912-CCA-R3-CD, 2013 WL 4680205 (Tenn. Crim. App. Aug. 29, 2013), perm. app. denied

(Tenn. Dec. 11, 2013). Petitioner’s application for permission to appeal to the Tennessee Supreme

Court was denied on December 11, 2013 [Doc. 9-17].

        On September 25, 2013, Petitioner filed a pro se petition for post-conviction relief that was

later amended when counsel was appointed to assist him in those proceedings [Doc. 9-18 p. 4-16,

34-37]. Following an evidentiary hearing, the post-conviction court denied relief [Id. at 45-47].

Petitioner appealed, and the Tennessee Court of Criminal Appeals (“TCCA”) affirmed on July 26,

2017. James v. State, E2016-01909-CCA-R3-PC, 2017 WL 3174068 (Tenn. Crim. App. July 26,

2017). Petitioner did not file an application for permission to appeal to the Tennessee Supreme

Court from that decision.




                                                 2
       Thereafter, Petitioner filed the instant petition for writ of habeas corpus on or about

November 20, 2017, alleging the following ground for relief:

       I.      Trial counsel rendered ineffective assistance where he pursued the defense
               of “self-defense[,]” which was precluded by the facts of the offense.

[Doc. 2 p. 6; Doc. 3 p. 8-10]. The Court ordered Respondent to answer or otherwise respond to

the petition, and Respondent complied by filing an answer on July 20, 2018 [Doc. 11]. This matter

is now ripe for review.

II.    LEGAL STANDARD

       The Court’s review of the instant petition is governed by the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), which prevents the grant of federal habeas relief on any

claim adjudicated on the merits in a State court unless that adjudication (1) resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established United States

Supreme Court precedent; or (2) resulted in a decision based on an unreasonable determination of

facts in light of the evidence presented. See 28 U.S.C. § 2254(d)(1) & (2); Schriro v. Landrigan,

550 U.S. 465, 473 (2007).

       Federal habeas relief may be granted under the “contrary to” clause where the State court

(1) arrives at a conclusion opposite that reached by the Supreme Court on a question of law; or (2)

decides a case differently than the Supreme Court on a set of materially indistinguishable facts.

See Williams v. Taylor, 529 U.S. 362, 405-06 (2000). Under the “unreasonable application”

clause, a federal court may grant relief where the State court applies the correct legal principle to

the facts in an unreasonable manner. See id. at 407-08; Brown v. Payton, 544 U.S. 133, 141 (2005).

Whether a decision is “unreasonable” is an objective inquiry; it does not turn on whether the

decision is merely incorrect. See Schriro, 550 U.S. at 473 (“The question under AEDPA is not

whether a federal court believes the state court’s determination was incorrect but whether that

determination was unreasonable ̶ a substantially higher threshold.”); Williams, 529 U.S. at 410-
                                                 3
11. This standard will allow relief on a federal claim decided on its merits in State court only

where the petitioner demonstrates that the State ruling “was so lacking in justification that there

was an error understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). When evaluating the evidence

presented in State court, a federal habeas court presumes the correctness of the State-court’s factual

findings unless the petitioner rebuts the presumption by clear and convincing evidence. See 28

U.S.C. § 2254(e)(1).

       Petitioner’s sole claim of ineffective assistance of counsel is governed by the standard set

forth in Strickland v. Washington, 466 U.S. 668 (1984), which requires a habeas petitioner to

satisfy a two-prong test to warrant federal habeas corpus relief: (1) he must demonstrate

constitutionally deficient performance, and (2) he must demonstrate actual prejudice as a result of

such ineffective assistance. Strickland, 466 U.S. 668 (1984). Deficiency is established when a

petitioner can demonstrate that counsel’s performance falls below an objective standard of

reasonableness as measured by professional norms, such that counsel was not functioning as the

“counsel” guaranteed by the Sixth Amendment. Id. at 687-88. A reviewing court’s scrutiny is to

be highly deferential of counsel’s performance, with an effort to “eliminate the distorting effects

of hindsight.” Id. at 689. In fact, counsel is to be afforded a presumption that his actions were the

product of “sound trial strategy” and undertaken with the exercise of reasonable professional

judgment. Id.

       Prejudice is established when the petitioner can demonstrate to a reasonable probability

that the result of the proceedings would have been different but for the challenged conduct, thereby

undermining confidence in the reliability of the outcome. Id. at 694. However, an error, even if

professionally unreasonable, does not warrant setting aside the judgment if it had no effect on the

judgment. Id. at 691.


                                                  4
        On habeas review, the issue for the district court is not whether the Strickland standard is

met, but rather, whether the State-court’s decision that Strickland was not met warrants relief under

AEDPA standards. See Harrington v. Richter, 562 U.S. 86, 105 (2011) (“When 2254(d) applies,

the question is not whether counsel’s actions were reasonable. The question is whether there is

any reasonable argument that counsel satisfied Strickland’s deferential standard.”). Accordingly,

when a Strickland claim has been rejected on its merits by a State court, a petitioner “must

demonstrate that it was necessarily unreasonable” for the State court to rule as it did in order to

obtain federal habeas relief. Cullen v. Pinholster, 563 U.S. 170, 190 (2011).

III.    DISCUSSION

        Petitioner claims that his trial counsel rendered constitutionally deficient assistance when

he argued that Petitioner acted in self-defense, as he was precluded as a matter of law from

succeeding on such a defense where (1) Petitioner was engaged in illegal activity at the time of the

shooting, and (2) there was no evidence that Petitioner retreated prior to the shooting [Doc. 3 p. 9-

11]. Instead, he maintains, counsel should have presented a defense of voluntary manslaughter,

which fit the facts of his case [Id.].

        At his post-conviction hearing, Petitioner testified that attorney Bruce Poston was

appointed to represent him in this case [Doc. 9-19 p. 17-18]. Petitioner testified that he believed

counsel would pursue a theory of manslaughter due to Petitioner’s ineligibility to argue self-

defense, as he was engaged in an illegal activity at the time of the offense [Id. at 18-20]. On cross-

examination, Petitioner acknowledged that, had he been convicted of first-degree murder as

charged, he would have served a sentence of 51 years to be served at 100 percent [Id. at 30-31].

        Petitioner’s attorney, Bruce Poston, was deceased by the time of Petitioner’s post-

conviction proceedings, so trial counsel’s investigator, Gary Lamb testified regarding trial

preparations [Id. at 54-56]. Lamb testified that Poston opted to pursue a self-defense argument,

                                                  5
despite the fact that he knew there were some issues with the defense [Id. at 62]. Following the

hearing, the post-conviction court entered an order denying relief [Doc. 9-18 p. 45-47].

Petitioner’s federal claim was raised and rejected on post-conviction appeal, where the TCCA

found:

         The Petitioner also testified that trial counsel changed the theory of defense in the
         middle of trial. The Petitioner stated that he felt manipulated by trial counsel and
         that he did not agree to a self-defense argument. Appellate counsel testified that,
         even though the Petitioner was engaged in unlawful activity at the time of the
         shooting and that he was unaware of any evidence that showed the Petitioner
         retreated prior to the shooting, a self-defense argument was not incompatible with
         the facts of the case. Mr. Lamb testified that trial counsel considered the self-
         defense theory in preparation of trial and ultimately decided to pursue that theory,
         even though trial counsel was aware of the possible issues with the defense.

         The post-conviction court implicitly credited Mr. Lamb’s testimony that trial
         counsel chose to pursue a self-defense theory over the Petitioner’s testimony that
         trial counsel changed the theory of defense in the middle of trial by concluding that
         “the [P]etitioner failed to show his trial counsel provided ineffective assistance of
         counsel and has failed to establish prejudice resulting therefrom.” In doing so, the
         post-conviction court implicitly determined that trial counsel chose to pursue a
         theory of self-defense prior to trial and that decision was reasonable and did not fall
         below the minimal required competency for a trial attorney. Even though trial
         counsel’s chosen strategy might fail, such failure does not, without more, establish
         a deficiency. Felts v. State, 354 S.W.3d 266, 277 (Tenn. 2011) (citing Goad, 938
         S.W.2d at 369). The Petitioner has failed to establish that trial counsel’s decision
         to pursue a self-defense strategy was deficient. Because the Petitioner has failed to
         establish any deficiency in trial counsel’s performance as it relates to his decision
         to pursue a theory of self-defense, we need not address whether the Petitioner
         suffered any prejudice as a result of trial counsel’s failure to argue for a voluntary
         manslaughter conviction. See Finch, 226 S.W.3d at 316. He is not entitled to relief
         on this ground.

James, 2017 WL 3174068, at *14.

         As a preliminary matter, the Court notes that the basis of Petitioner’s claim that counsel

rendered ineffective assistance is based on a misapprehension of applicable law. Under Tennessee

law, an individual engaged in unlawful activity is not entirely precluded from a use of force in

self-defense, but rather, he or she must satisfy a duty to retreat before the use of force is justified.



                                                   6
See Tenn. Code Ann. § 39-11-611(b)2. The Tennessee Supreme Court recently held that “the

phrase ‘not engaged in unlawful activity’ is a condition on a person's statutory privilege not to

retreat.” State v. Perrier, 536 S.W.3d 388, 401 (Tenn. 2017). “[A] duty to retreat does not mean

that a person cannot defend herself or himself.” Id. at 404. Instead, a defendant engaged in unlawful

activity “‘must have employed all means in his power, consistent with his own safety, to avoid

danger and avert the necessity of’” using force. Id. Thus, contrary to James’s argument, he was

not precluded from arguing self-defense as his counsel attempted to do at his trial. He, in fact,

testified at the trial as to why he shot James and what actions he took in light of what he perceived

as James reaching for a firearm.

       Moreover, the TCCA credited the post-conviction court’s credibility findings, to which this

Court must defer absent “powerful” evidence to the contrary. Miller-El v. Dretke, 545 U.S. 231,

265 (2005); see also Miller-El v.Cockrell, 537 U.S. 322, 339 (2003) (holding “[d]eference is

necessary because a reviewing court, which analyzes only the transcripts[,] . . . is not as well

positioned as the trial court to make credibility determinations”).         The record supports a

determination that counsel made a strategic decision to argue self-defense after investigating the

facts and circumstances of the case. Strickland, 466 U.S. at 690 (finding “strategic choices made

after thorough investigation of law and facts relevant to plausible options are virtually

unchallengeable”).

       Finally, the Court notes that Petitioner’s jury was instructed on “the full chronology of

homicides from first[-]degree [murder] through criminally negligent homicide” [Doc. 9-19, p. 32].

While Petitioner was ultimately convicted of second-degree murder, trial counsel successfully



2
        T.C.A. § 39-11-611(b)(1) provides that “a person who is not engaged in unlawful activity
and is in a place where the person has a right to be has no duty to retreat before threatening or
using force against another person when and to the degree the person reasonably believes the force
is immediately necessary to protect against the other's use or attempted use of unlawful force.”
                                                 7
defended Petitioner against a charge of first-degree murder, which would have resulted in a life

sentence. Therefore, even if Petitioner could establish that counsel performed deficiently in

arguing self-defense, he has not demonstrated how the result of the proceeding would have been

different absent that theory. Accordingly, Petitioner has not demonstrated that the decision

rejecting this claim was contrary to, or that it involved an unreasonable application of, Strickland

and its progeny, nor has he demonstrated that the decision was based on an unreasonable

determination of facts in light of the evidence presented. Habeas relief is not warranted.

IV.    CERTIFICATE OF APPEALABILITY

       A petitioner must obtain a certificate of appealability (“COA”) before he may appeal this

Court’s decision denying federal habeas relief. 28 U.S.C. § 2253(c)(1). A COA will not issue

unless a petitioner makes “a substantial showing of the denial of a constitutional right” of any

claim rejected on its merits, which a petitioner may do by demonstrating that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.” 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim

that has been rejected on procedural grounds, a petitioner must demonstrate “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack, 529 U.S. at 484. Applying this standard, the Court concludes that a

COA should be denied in this case.

V.     CONCLUSION

       Petitioner has failed to demonstrate an entitlement to federal habeas relief. Therefore, his

petition for a writ of habeas corpus will be DENIED, and this action will be DISMISSED WITH

PREJUDICE. A certificate of appealability from this decision will be DENIED.




                                                  8
       Further, the Court will CERTIFY that any appeal from this action would not be taken in

good faith and would be totally frivolous. Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.

       SO ORDERED:



                                                    s/Clifton L. Corker
                                                    United States District Judge




                                                9
